DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-7 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted September 11, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2016/0362018 A1).
With regard to Claim 1, Tanaka discloses a battery pack air cooling system, called a cooling device (10), comprising: a battery pack (110) made up of a plurality of assembled secondary batteries (111) (paragraph 0036); an air sending device, called an air intake fan or blowing fan (220) and including a cooling fan (190), having an air inlet, called an air intake duct (210), through which outside air is introduced, the air sending device (220) being configured to send outside air, introduced through the air inlet (210), to the battery pack (110) (paragraphs 0041-0042); a battery temperature sensor (260) configured to, when at least part of the plurality of secondary batteries (111) is set as target batteries, detect a battery temperature of each target battery (111) (paragraph 0047); an outside air temperature sensor (250) configured to detect an outside air temperature of outside air that is introduced into the air inlet (210) (paragraph 0046); and a controller, called a control device (270), including a storage (271), a temperature determiner (273) and a controller (275) (paragraphs 0048-0049), wherein: the controller (270) includes: a storage unit, called a storage (271), configured to store integrated temperature information having an integrated time at each value of the battery temperature for each target battery (111) (paragraph 0059); a battery temperature acquisition unit, called a temperature determiner (273), configured to acquire a detected battery temperature that is the battery temperature of each target battery (111) with the battery temperature sensor (260); an outside air temperature 
The recitations, “configured to store integrated temperature information having an integrated time at each value of the battery temperature for each target battery”; “configured to acquire a detected battery temperature that is the battery temperature of each target battery with the battery temperature sensor”; “configured to acquire a detected outside air temperature that is the outside air temperature of outside air that is introduced into the air inlet with the outside air temperature sensor”; “configured to calculate a degradation amount of each target battery based on the integrated temperature information”; “configured to calculate degradation variations in the battery pack based on the degradation amount of each target battery, calculated by the degradation amount calculation unit”; “configured to determine whether the detected battery temperature is higher than the detected outside air temperature”; “configured to determine whether the degradation variations in the battery pack, calculated by the degradation variations calculation unit, are greater than or equal to a predetermined threshold”; “configured to, when the first determination unit determines that the detected battery temperature is higher than the detected outside air temperature, cause the air sending device to send outside air to the battery pack”; “configured to, when the first determination unit determines that the detected battery temperature is lower than or equal to the detected outside air temperature and the second determination unit determines that the degradation variations in the battery pack are greater than or equal to the threshold, cause the air sending device to send outside air to the battery pack”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The recitations, “when the first determination unit determines that the detected battery temperature is higher than the detected outside air temperature” and “when the first determination unit determines that the detected battery temperature is lower than or equal to the detected outside air temperature and the second determination unit determines that the degradation variations in the battery pack are greater than or equal to the threshold”, are considered contingent limitations. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
With regard to Claim 2, Tanaka discloses wherein: the storage unit (271) is configured to prestore a rate of degradation at each value of the battery temperature (111) (paragraph 0059); the degradation amount calculation unit (275b) is fully capable of calculating a temperature degradation amount at each value of the battery temperature for each target battery (111) by multiplying the rate of degradation by the integrated time at each value of the battery temperature; and the degradation amount calculation unit (275b) is fully capable of determining a value obtained by adding the temperature degradation amounts at the values of the battery temperature for each target battery as the degradation amount of each target battery (paragraphs 0065-0071). 
The recitations, “configured to prestore a rate of degradation at each value of the battery temperature”; “configured to calculate a temperature degradation amount at each value of the battery temperature for each target battery by multiplying the rate of degradation by the integrated time at each value of the battery temperature”; and “configured to determine a value obtained by adding the temperature degradation amounts at the values of the battery temperature for each target battery as the degradation amount of each target battery”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 3, Tanaka discloses wherein: the controller, called a control device (270), includes: an estimated degradation amount calculation unit, called a charge controller (275b), is fully capable of, where an amount of increase in degradation amount of each target battery (111) in a case where outside air is sent to the battery pack (110) during a lapse of a predetermined time from a current time point is a degradation facilitation amount, calculating an estimated degradation amount obtained by adding the degradation amount of each target battery (111), calculated by the degradation amount calculation unit (275b), and the degradation facilitation amount for 
The recitation, “when the first determination unit determines that the detected battery temperature is lower than or equal to the detected outside air temperature, the second determination unit determines that the degradation variations in the battery pack are greater than or equal to the threshold, and the third determination unit determines that the estimated degradation amount of each target battery is less than the assumed degradation amount”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.
The recitations, “configured to, where an amount of increase in degradation amount of each target battery in a case where outside air is sent to the battery pack during a lapse of a predetermined time from a current time point is a degradation facilitation amount, calculate an estimated degradation amount obtained by adding the degradation amount of each target battery, calculated by the degradation amount calculation unit, and the degradation facilitation amount for each target battery”; “configured to determine whether the estimated degradation amount of each target battery, calculated by the estimated degradation amount calculation unit, is less than a predetermined assumed degradation amount”; “configured to, when the first determination unit determines that the detected battery temperature is lower than or equal to the detected outside air temperature, the second determination unit determines that the degradation variations in the battery pack are greater than or equal to the threshold, and the third determination unit determines that the estimated degradation amount of each target battery is less than the assumed degradation amount, cause the air sending device to send outside air to the battery pack”, are considered functional language which impart intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 4, Tanaka discloses wherein the estimated degradation amount calculation unit (275b) is configured to calculate the degradation facilitation amount of each target battery (111) based on the rate of degradation at each value of the battery temperature, and the detected outside air temperature (paragraphs 0067-0071 and 0077-0080). 
The recitation, “configured to calculate the degradation facilitation amount of each target battery based on the rate of degradation at each value of the battery temperature, and the detected outside air temperature”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 5, Tanaka discloses wherein the degradation variations calculation unit (275b) is configured to define a difference between the degradation amount of the target battery (111) having the greatest degradation amount and the degradation amount of the target battery (111) having the least degradation amount of 
The recitation, “configured to define a difference between the degradation amount of the target battery having the greatest degradation amount and the degradation amount of the target battery having the least degradation amount of the degradation amounts of the target batteries, calculated by the degradation amount calculation unit, as the degradation variations in the battery pack”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 6, Tanaka discloses wherein the target batteries (111) can include the secondary battery located at each of both end portions of the battery pack and the secondary battery located at a center portion of the battery pack based on the number, shape and disposition of the batteries (111) (paragraphs 0054-0056). 
With regard to Claim 7, Tanaka discloses in Figure 3, a vehicle comprising the battery pack air cooling system noted above (paragraph 0031).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725